Employment Offer Letter

 

April 5, 2006

Robert C. Pfeiffer

P.O. Box 13091

Coyote, CA 95013

Dear Chris,

It is with great pleasure that I extend to you an offer of employment with
Sunrise Telecom. This offer letter will confirm the terms and conditions set
forth for the position of Acting VP of Engineering, SRS. Upon acceptance, please
sign this letter and return via fax (408-360-1959) and mail in the enclosed
envelope at your earliest convenience

.



 1. Starting Salary:

$14,166.67/month Start Date: April 5, 2006 Job Duties (tentative assignments,
some or all may change in future)


Manage the San Jose R&D lab Oversee management of the Sunrise Telecom China R&D
lab Working Hours

Starting from no later than 9:00 am daily.

Benefits (per company policy)

-10 paid holidays per year per company policy, 15 days of paid time off per year

-Medical, dental & vision insurance: 100% premium paid for employee

50% premium paid for spouse and children

-Employee Stock Purchase Plan and Profit Sharing Plan

-401(k) plan per company policy

-Others per employee handbook

5. Performance Review



Performance reviews are generally given every on an annual basis on or around
March 1st.

Trial Period (First 3 months of employment with a performance evaluation upon
successful completion)

Paid Personal Time Off (PTO) is not allowed, however, PTO hours are accrued
normally.

 

/S/ PAUL A. MARSHALL

Paul Marshall,

Chief Executive Officer



 

Accepted by /S/ ROBERT C. PFEIFFER

Robert C. Pfeiffer



Sunrise Telecom, Incorporated advises that conditions of employment may change
from time to time without prior notice, and that any such changes could effect
one or more of the above employment descriptions. Employment with Sunrise
Telecom may be terminated by either Robert C. Pfeiffer or Sunrise Telecom for
any reason at any time. Offer expires April 5, 2006